DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 9/19/2022. All changes made to the claims have been entered. Accordingly, Claims 1-2, 5, 8-34 are currently pending in the application. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 33, 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “attempting to detect a wake-up signal carried in downlink control information data” in line 9. It is unclear on if such “wake-up signal” is different or the same as the “wake-up signal that is applied” and introduced above. Examiner suggests clarifying such subject matter. Similar rationale is applied to claims 33 and 34 reciting similar subject matter.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-11, 15, 25, 26, 27, 29-32, 33, 34, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0145921), in view of Islam et al. (US 2020/0037396), in view of Thangarasa et al. (US 2020/0178172).
Regarding claim 1, 33, 34, Zhang discloses a method of wireless communication of a user equipment (UE) (Techniques for improved wake-up (WUS) operation in a wireless communication system…a wireless communications device receive, from a gNB, information indicating parameters associated with a wake-up signal time window and may power down based on a discontinuous reception (DRX) cycle, abstract and [0168]-[0169] and figure 11B and [0096]) , comprising:
receiving a group Radio Network Temporary Identifier (RNTI) directed to a group of UEs including the UE in Radio Resource Control (RRC) connected mode (the WUS may be addressed to a group of UEs. The identification used to address the UE may include, but not limited to, any one of the following: WUS-RNTI, where a UE is configured with a group specific WUS-RNTI and the UE may monitor WUS in the RRC_CONNECTED state, [0096] and [0102]-[0103] and [0145]):
when the wake-up signal is applied (abstract and [0010] and [0064] and [0093]);
attempting to detect a wake-up signal transmitted from a base station and directed to the group of UEs based on the group RNTI (the WUS be addressed to a group of UEs. The identification used to address the UE may include, but not limited to, any one of the following: WUS-RNTI, where UE is configured with a group specific WUS-RNTI, [0096] and [0144]-[0145] and [0067]), prior to an ON duration in the DRX cycle in RRC connected mode (a gNB may send a WUS to a UE before the start of the ON duration of the DRX cycle and if the received wake-up signal indicates a wake-up condition, then the wireless communications device may wake up…before an ON duration of the DRX cycle to…detect a new radio physical downlink control channel (NR-PDCCH), [0008] and [0010] and [0083] and [0102]-[0103]); 
decoding the wake-up signal based on the group RNTI when the wake-up signal is detected (device may detect, during a next configured WUS time window, a received wake-up signal and the UE may process the detected WUS to see whether WUS indicates a “wake-up” and the identification used to address the UE may include, but not limited to, any one of the following: WUS-RNTI, where a UE is configured with a group specific WUS-RNTI , [0011] and [0071] and [0068] and [0096]); and
refraining from monitoring a down link control channel during the ON duration when the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration (determine whether a wake-up or non-wake-up condition is indicated. If a wake-up condition is indicated…detect a new radio physical downlink control channel and if WUS indicates a “non-wake-up”...The UE-s main receiver does not wake up to detect NR-PDCCH, abstract and [0010]-[0011] and [0072] and [0078]).

Zhang however fails to disclose a wake-up signal carried in downlink control information data. However in a similar field of endeavor, Islam discloses a wake-up signal carried in downlink control information data (the WUS is sent from the gNB via the DCI in a PDCCH…The processing circuitry may be to detect the PDCCH carrying a WUS and L1 signaling such as DCI be used to notify UE of wakeup from sleep and L1 signaling include sequence-based or DCI-based transmissions, e.g., in a PDCCH or a combination of them, where both can be UE specific or group-common…Embodiments described herein relate mainly to UE-specific DCI based signaling but may be easily modified to function with group common signaling, [0217]-[0218] and [0036] and [0048] and [0065] and [0072]-[0074]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a wake-up signal carried via downlink control information data as disclosed by Islam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” wherein a UE is configured with a group specific WUS-RNTI as disclosed by Zhang in order to improve the system and flexibly provide a wake-up signal to UEs, such as via group-common DCIs.  

	Zhang and Islam fail to disclose determining whether a wake-up signal is applied based on a type of a discontinuous reception (DRX) cycle, including determining that the wake-up signal is applied when the DRX cycle is a long type. Thangarasa however discloses determining whether a wake-up signal is applied based on a type of a discontinuous reception (DRX) cycle, including determining that the wake-up signal is applied when the DRX cycle is a long type (the type of power saving signal (GTS or WUS) to use depend on the used DRX configurations…Examples of Ha2 are 640ms, 1280ms etc. and Ha2 refer to the boundary in DRX cycle lengths and  whereas otherwise, (i.e. under longer DRX cycle e.g. DRX cycle ≥ Ha2)… the UE is configured with WUS, [0116]-[0117] and [0171] and [0009] and [0114]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of determining whether a wake-up signal is applied based on the DRX cycle being a long type as disclosed by Thangarasa into the method  comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang and Islam in order to improve the system and to properly configure UE with WUS based upon DRX configurations such that resources may be efficiently used. 

Regarding claim 2, Zhang discloses wherein the wake-up signal occupies a symbol period that is prior to a start of the ON duration (the WUS length (in terms of OFDM symbols, [0068] and [0089] and [0099]). Zhang however fails to specifically disclose a symbol period that is immediately prior. However in a similar field of endeavor, Islam discloses the wake-up signal occupies a symbol period that is immediately prior to a start of the ON duration (following detection of WUS, UE may turn on after a period or immediately, [0024] and [0063] and [0072] and [0135]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the wake-up signal be immediately prior to a start of the ON duration as disclosed by Islam into the method the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang in order to improve the system and flexibly indicate to the UE when to monitor or refrain from monitoring a control channel based upon parameters of a wake-up signal and an ON duration associated with DRX.
Regarding claim 5, Zhang discloses wherein the wake-up signal is directed to the UE specifically (A WUS may be UE specific, [0095] and [0098] and [0104] and [0108] and [0147]).
Regarding claim 8, Zhang  discloses wherein the attempting to detect the wake-up signal further comprises: attempting to detect a pre-configured sequence in a time duration allocated for the wake-up signal (Wake-up signal may comprise a digital sequence and a wake-up signal during a configured WUS time window, [0095] and [0010]-[0011] and [0068])
Regarding claim 9, Zhang discloses wherein the attempting to detect the wake-up signal further comprises:
determining a set of resource elements allocated for the wake-up signal (the gNB may configure a UE with a WUS (e.g. resource in time-frequency domain, configuration parameter set such as WUS duration for e.g. number of symbols, listening time interval including listening period and non-listening period, etc.), [0099] and [0102] and [0124] and [0064] and [0068] and [0088]-[0089]); and
decoding symbols carried in the set of resource elements to obtain downlink control information data of the wake-up signal (the WUS length (in terms of OFDM symbols) and the UE may process the detected WUS to see whether WUS indicates a “wake-up”, [0068] and [0089] and [0099] and [0071])
Regarding claim 10, Islam discloses wherein the downlink control information data has a predetermined size (DCI format conveying WUS and DCI format can be of same size as another existing DCI format, [0162] and [0172]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the transmission form of a wake-up signal be a DCI format in which  is associated with a predetermined size as disclosed by Islam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang  in order to improve the system and flexibly provide forms of a wake-up signal for indication of “wake-up”.  
Regarding claim 11, Zhang discloses further comprising receiving a signaling indicating frequency locations of the set of resource elements (the gNB may configure a UE with a WUS (e.g. resource in time-frequency domain, configuration parameter set such as WUS duration for e.g. number of symbols, listening time interval including listening period and non-listening period, etc.), [0099] and [0102] and [0124] and [0064] and [0068] and [0088]-[0089]).

Regarding claim 15, Zhang discloses further comprising receiving a signaling indicating monitoring occasions of the set of resource elements (the gNB may configure a UE with a WUS (e.g. resource in time-frequency domain, configuration parameter set such as WUS duration for e.g. number of symbols, listening time interval including listening period and non-listening period, etc.), [0099] and [0102] and [0124] and [0064] and [0068] and [0088]-[0089]).
Regarding claim 25, Zhang discloses wherein the wake-up signal further indicates at least one of a power configuration to be used by the UE, existence of an aperiodic tracking reference signal directed to the UE in the ON duration, and an requirement of transmitting to the base station an acknowledgement for receiving the wake-up signal (determine whether the received wake-up signal indicates a wake-up or a non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then wake up a receiver of the device to detect a NR-PDCCH, [0011] and [0008] and [0128] and [0140]). 
Regarding claim 26, Zhang fails to clearly disclose the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters. Islam discloses the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters (a field to indicate bandwidth part ID…If received during WUS monitoring duration: the field indicates the bandwidth part where UE wakes up and monitor scheduling DCI, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of specifying a particular bandwidth part in relationship to power configuration as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, in order to improve the system and flexibly provide proper power parameters to the UE for indicating the bandwidth part where UE wakes up. 
Regarding claim 27, Zhang fails to disclose the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station. Islam discloses the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station (traffic pattern in many 5G use cases can be bursty and served in short durations. Dynamic UE transition between active and sleep state may facilitate improved UE power consumption, [0022] and [0031]-[0032] and [0064] and [0185]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the power configuration being based upon a traffic pattern or type of communication as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang in order to improve the system and improve power consumption based upon the traffic.

Regarding claim 29, Zhang discloses triggering adaptation of a set of operation parameters of the UE based on the wake-up signal (determine whether the received wake-up signal indicates a wake-up or a non-wake-up condition. If the received wake-up signal indicates a wake-up condition, then wake up a receiver of the device to detect a NR-PDCCH, [0011] and [0008] and [0128] and [0140]).
Regarding claim 30, Zhang fails to clearly disclose the set of operation parameters includes at least one of a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters. Islam discloses the set of operation parameters includes at least one of a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters (a field to indicate bandwidth part ID…If received during WUS monitoring duration: the field indicates the bandwidth part where UE wakes up and monitor scheduling DCI, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of specifying a particular bandwidth part in relationship to operation parameters as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, in order to improve the system and flexibly provide proper parameters to the UE for indicating the bandwidth part where UE wakes up.

Regarding claim 31, Zhang discloses wherein the triggering is based on an indication included in the wake-up signal explicitly (a WUS that carries timing information in an implicit and/or an explicit way and an association between a WUS and a UE may be an implicit association or explicit association, [0063] and [0105] and [0087]). 
Regarding claim 32, Zhang discloses wherein the triggering is based on an indication included in the wake-up signal implicitly (a WUS that carries timing information in an implicit and/or an explicit way and an association between a WUS and a UE may be an implicit association or explicit association, [0063] and [0105] and [0087]).
6.	Claim 12, 13, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in view of Thangarasa, in further view of Zhang et al. (US 10785750), hereinafter referred to as Zhang, Islam, Thangarasa, and Zhang (750) respectively.
Regarding claim 12, 16, Zhang, Islam, and Thangarasa fail to disclose determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to the UE. Zhang however discloses the UE may monitor a UE specific WUS if configured with a UE specific WUS, otherwise the UE may monitor a UE group based WUS if configured with a UE group based WUS ([0127]-[128] and [0095]-[0096]). In a similar field of endeavor, Zhang (750) discloses determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to the UE (a first correspondence between occasion and an identifier of the UE or an identifier of a group of UEs and a second correspondence between the occasion and a time-frequency resource of a broadcast channel are provided. Accordingly, the correspondence between the UE and a time-frequency resource, where a trigger message for the UE locates, of a broadcast channel is determined…the UE receives the trigger message from a base station via a time-frequency resource of a broadcast channel according to the correspondence, col5 line 16-col6 line7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a message via a determined time-frequency resource according to a correspondence between the identifier of the UE and the time-frequency resource as disclosed by Zhang (750) into the method comprising a UE processing a detected WUS with resources in time-frequency domain as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, in which is based on being UE specific or UE group based. 
Regarding claim 13, 17, Zhang, Islam, and Thangarasa fail to disclose determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to a group of UEs including the UE. Zhang however discloses the UE may monitor a UE specific WUS if configured with a UE specific WUS, otherwise the UE may monitor a UE group based WUS if configured with a UE group based WUS ([0127]-[128] and [0095]-[0096]). In a similar field of endeavor, Zhang (750) discloses determining frequency locations or monitoring occasions of the set of resource elements based on an identifier specific to a group of UEs including the UE (a first correspondence between occasion and an identifier of the UE or an identifier of a group of UEs and a second correspondence between the occasion and a time-frequency resource of a broadcast channel are provided. Accordingly, the correspondence between the UE and a time-frequency resource, where a trigger message for the UE locates, of a broadcast channel is determined…the UE receives the trigger message from a base station via a time-frequency resource of a broadcast channel according to the correspondence, col5 line 16-col6 line7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a message via a determined time-frequency resource according to a correspondence between the identifier of a group of UEs and the time-frequency resource as disclosed by Zhang (750) into the method comprising a UE processing a detected WUS with resources in time-frequency domain as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, in which is based on being UE specific or UE group based. 
7.	Claim 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in view of Thangarasa , in view of Zhang et al. (US 10785750), in view of Lee et al. (US 2016/0057738), hereinafter referred to as Zhang, Islam, Thangarasa , Zhang (750), and Lee respectively.
Regarding claim 14, 18, Zhang, Islam, and Thangarasa fail to disclose determining frequency locations or monitoring occasions of the set of resource elements based on one or more parameters. Zhang however discloses the UE may monitor a UE specific WUS if configured with a UE specific WUS, otherwise the UE may monitor a UE group based WUS if configured with a UE group based WUS ([0127]-[128] and [0095]-[0096]). In a similar field of endeavor, Zhang (750) discloses determining frequency locations or monitoring occasions of the set of resource elements based on one or more parameters (a first correspondence between occasion and an identifier of the UE or an identifier of a group of UEs and a second correspondence between the occasion and a time-frequency resource of a broadcast channel are provided. Accordingly, the correspondence between the UE and a time-frequency resource, where a trigger message for the UE locates, of a broadcast channel is determined…the UE receives the trigger message from a base station via a time-frequency resource of a broadcast channel according to the correspondence, col5 line 16-col6 line7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving a message via a determined time-frequency resource according to a correspondence between the identifier of the UE (correlating to a parameter) and the time-frequency resource as disclosed by Zhang (750) into the method comprising a UE processing a detected WUS with resources in time-frequency domain as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, in which is based on being UE specific or UE group based. 
	Zhang, Islam, Thangarasa , and Zhang (750) however fails to disclose the one or more parameters of the DRX cycle. However in a similar field of endeavor, Lee discloses one or more parameters of the DRX cycle (The DRX parameters may include UE_ID, [0072]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of associating a UE identifier with a DRX parameter as disclosed by Lee into the method comprising a UE processing a detected WUS based upon an identifier of the UE as disclosed by Zhang, Islam, Thangarasa, and Zhang (750) in order to improve the system and to properly configure a UE with WUS resource configuration  for detection of a WUS, where an identifier of the UE or an identifier of a group of UEs correlates to a parameter of the DRX cycle.
8.	Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in view of Thangarasa , in view of Nam et al. (US 2019/0387572).
Regarding claim 19, Zhang, Islam, Thangarasa fail to disclose wherein the attempting to detect the wake-up signal is performed on a beam that has been selected as optimal for communication between the UE and the base station. However in a similar field of endeavor, Nam discloses wherein the attempting to detect the wake-up signal is performed on a beam that has been selected as optimal for communication between the UE and the base station (the UE may monitor a WUS resource associated with the pseudo-omnidirectional beam when the UE is configured to use the pseudo-omnidirectional beam (e.g., when the selected configuration for the UE is for the pseudo-omnidirectional beam) and when the radio link quality satisfies a particular threshold (e.g., when the radio link quality is “good”), the BS may select a pseudo-omnidirectional beam configuration, [0079] and [0076] and [0046] and [0069]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of attempting to detect a WUS on a beam that has been selected as optimal for communication (correlating to “good”) as disclosed by Nam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and flexibly provide WUS to UEs, such as via a pre-configured selected beam.
Regarding claim 20, Zhang, Islam, and Thangarasa fail to disclose wherein the attempting to detect the wake-up signal is performed on a pre-configured beam. However in a similar field of endeavor, Nam discloses wherein the attempting to detect the wake-up signal is performed on a pre-configured beam (the UE may monitor a WUS resource associated with the pseudo-omnidirectional beam when the UE is configured to use the pseudo-omnidirectional beam (e.g., when the selected configuration for the UE is for the pseudo-omnidirectional beam), [0079] and [0076] and [0046] and [0069]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of attempting to detect a WUS on a pre-configured beam as disclosed by Nam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and flexibly provide WUS to UEs, such as via a pre-configured selected beam.
Regarding claim 21, Zhang, Islam, and Thangarasa fail to disclose wherein the attempting to detect the wake-up signal is performed based on a beam sweeping. However in a similar field of endeavor, Nam, discloses wherein the attempting to detect the wake-up signal is performed based on a beam sweeping (the UE may monitor a WUS resource associated with the beam swept directional beams when the UE is configured to use the beam swept directional beam, [0079] and [0076] and [0092] and [0098]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of beam sweeping for a WUS transmission as disclosed by Nam into the method comprising a UE processing a detected WUS to see whether WUS indicates a “wake-up” as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and flexibly provide WUS to the UE. 

9.	Claim 22-24, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Islam, in view of Thangarasa, in further view of He et al. (US 2019/0254110).
Regarding claim 22, Zhang fails to clearly disclose decoding a downlink control channel to determine a power configuration to be used by the UE. Islam discloses decoding a downlink control channel to determine a power configuration to be used by the UE (a field to indicate bandwidth part ID…If received during active state while monitoring PDCCHs or scheduling DCI: the field indicates the bandwidth part where UE turns ON in subsequent occasion, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a downlink control channel to determine a power configuration (correlating to bandwidth part where UE turns ON) as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, in order to improve the system and flexibly provide proper power parameters to the UE, such as via a PDCCH/DCI for indicating the bandwidth part where UE turn ON in subsequent occasion such as PDSCH occasions. 
	Zhang, Islam, and Thangarasa fail to disclose decoding, within the ON duration, a down link control channel in a bandwidth part of the wake-up signal. However in a similar field of endeavor, He discloses decoding, within the ON duration, a down link control channel in a bandwidth part of the wake-up signal (if the UE detects the WUS, the UE decodes PDCCH in the on duration period of the next DRX cycle and a PDCCH providing a WUS can be in a same CORESET as a PDCCH for a UE-specific search space in a default DL BWP, [0177] and [0141] and [0260] and [0113] and [0179]-[0180] and [0191] and [0263] and [0100] and figure 18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having downlink control channel in a BWP of the wake-up signal as disclosed by He into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and flexibly provide parameters to the UE within flexible BWPs.

Regarding claim 23, Zhang fails to disclose wherein the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters. Islam discloses the power configuration specifies a particular bandwidth part, a particular set of multiple input multiple output (MIMO) configurations, or a particular set of DRX parameters (a field to indicate bandwidth part ID…If received during active state while monitoring PDCCHs or scheduling DCI: the field indicates the bandwidth part where UE turns ON in subsequent occasion, [0149]-[0151] and [0138]-[0152] and [0175]-[0180] and [0122] and [0103] and [0109]-[0110]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a downlink control channel to determine a power configuration (correlating to bandwidth part where UE turns ON) as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, in order to improve the system and flexibly provide proper power parameters to the UE, such as via a PDCCH/DCI for indicating the bandwidth part where UE turn ON in subsequent occasion such as PDSCH occasions.
Regarding claim 24, Zhang fails to disclose the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station. Islam discloses the power configuration is in accordance with a traffic pattern or type of communication of the UE and the base station (traffic pattern in many 5G use cases can be bursty and served in short durations. Dynamic UE transition between active and sleep state may facilitate improved UE power consumption, [0022] and [0031]-[0032] and [0064] and [0185]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the power configuration being based upon a traffic pattern or type of communication as disclosed by Islam into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang in order to improve the system and improve power consumption based upon the traffic. 
Regarding claim 28, Zhang, Islam, and Thangarasa fail to clearly disclose remaining on a current bandwidth part. He however discloses wherein the wake-up signal is not detected, the method further comprising: remaining on a current bandwidth part of the UE (the WUS transmitted in a default BWP and of a UE configured to return to a default BWP when the UE goes into DRX, [0179]) and [0263] and [0133]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the UE remain on a default BWP in order to detect WUS transmitted in a default BWP as disclosed by He into the method comprising a wake-up signal to determine that UE is required to monitor PDCCH as disclosed by Zhang, Islam, and Thangarasa in order to improve the system and provide WUS transmission on the proper BWP such that the UE remains on such BWP for proper WUS detection. 
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 
Applicant submits Thangarasa does not teach or suggest “determining whether a wake-up signal is applied based on a type of a discontinuous reception (DRX) cycle, including determining that the wake-up signal is applied when the DRX cycle is a long type” (remarks page 9-10). Examiner however respectfully disagrees as Thangarasa discloses the type of power saving signal (GTS or WUS) to use depend on the used DRX configurations…Examples of Ha2 are 640ms, 1280ms etc. and Ha2 refer to the boundary in DRX cycle lengths and  whereas otherwise, (i.e. under longer DRX cycle e.g. DRX cycle ≥ Ha2)… the UE is configured with WUS ([0116]-[0117] and [0171] and [0009] and [0114]) in which Examiner correlate to a wake-up signal is applied based on DRX cycle being a long type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2010/0110897) disclosing a Long DRX Cycle can be one of 640 and 1280 (in units of ms)([0057])
Womack et al. (US 2011/0158188) disclosing longer DRX cycle, for example 640 ms or more ([0035] and [0080]).
Henttonen et al. (US 2012/0243417) disclosing long DRX setting in LTE could be DRX cycle = 640 ms ([0037])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGUYEN H NGO/           Examiner, Art Unit 2473